On behalf of the delegation of Saint Vincent
and the Grenadines, I extend my warmest congratulations
to Mr. Didier Opertti on his election as President of the
General Assembly at its fifty-third session. His acumen,
scholarship and leadership skills are well known in our
region through his distinguished participation in various
high-level hemispheric forums over the years.
I also wish to express my delegation?s sincere
appreciation to his predecessor, Mr. Hennadiy Udovenko
of the Ukraine, who presided over the work of the fifty-
second session with great distinction.
Our esteemed Secretary-General, His Excellency Mr.
Kofi Annan, has continued to provide outstanding
leadership in the discharge of his duties. My delegation
commends the Secretary-General for his reform initiatives
designed to make the United Nations a more efficient
organization, capable of responding to the many
challenges it faces, and for his untiring efforts in the
pursuit of world peace and security, long-lasting
prosperity and international cooperation. Our own
University of the West Indies, acting on behalf of the
region, has honoured him appropriately for his work in
this regard.
Since the signing of the Charter some 53 years ago,
the world can celebrate numerous progressive changes in
which the United Nations has played a significant part.
United Nations peacekeepers have been instrumental in
preserving peace and stability in troubled areas of the
globe, and the Organization?s humanitarian missions have
been effective in alleviating suffering among many people
throughout the world.
At the same time, there remains a massive gap
between aspiration and accomplishment. Despite the
unprecedented prosperity that technological advances and
the globalization of production and finance have brought
to many countries, especially in the developed world, the
majority of mankind is yet under the yoke of persistent
poverty.
The eradication of poverty remains a priority for
developing countries. The Government of Saint Vincent
and the Grenadines is committed to the uplifting of the lot
of the poor and disadvantaged sections of our society. In
this regard, my Government?s specific policy and
17


programme objectives over the medium and long term are
designed to promote sustained economic growth and
development in ways that expand employment, raise
incomes, improve living standards, increase productive
capacity and reduce poverty. We therefore call for the
creation of a supportive international environment. We also
call on the developed countries to fulfil the commitments
undertaken for the provision of additional financial
resources in combating world poverty, that social
malignancy which is seminal many of the other problems
that plague developing countries.
It would be remiss of me not to take this opportunity
to thank the European Union for its unwavering support and
most recent decision on the banana regime for African,
Caribbean and Pacific countries, within the framework of
the Lomé Convention on economic cooperation, trade and
development. The new arrangements are compatible with
the rules of the World Trade Organization (WTO), and will
allow this important regional industry to achieve a
sustainable level of growth. These new arrangements also
create an appropriate environment for the survival of a
restructured and competitive banana industry. It is therefore
quite alarming to learn that the United States of America
and some of our hemispheric friends in Latin America are
about to challenge the new arrangements.
Such actions force us to revisit the Charters of
regional and international organizations of which we are a
part and question the efficaciousness of our membership.
These incomprehensible stratagems on the part of friendly
countries nurture a pervasive cynicism among our peoples,
who chastise Governments for cooperating with those who
say one thing and then act in a totally contrary manner that
is injurious to our best interests.
My delegation is amazed by the blind and apathetic
position of the United States of America on the issue. We
are told that no harm is meant to Saint Vincent and the
Grenadines and other Caribbean banana-producing
countries, while efforts are made to undermine our social
stability, which is facilitated by the export of our bananas
under the provisions of the Lomé Convention.
How can we convince our citizens of the need to
combat the production, use and trade in illicit drugs if our
banana industry is destroyed? Is it really possible that our
friends, especially the United States, want to see the
proliferation of instability, insecurity and extreme poverty
in a region which has made steady socio-economic
progress since the widespread social turbulence of the
1930s?
In spite of the special difficulties faced by small
island developing countries like Saint Vincent and the
Grenadines, we are meeting all our international
obligations and have acceded to several bilateral and
multilateral programmes on the eradication of illicit drugs.
We have the will to fight this scourge in the international
community, but friendly nations should also understand
our vulnerabilities.
My Government is scrupulously committed to the
defense and enhancement of the democratic process which
has emerged in Saint Vincent and the Grenadines and
other countries of the Caribbean Community since the
mid-1940s with the attainment of universal adult suffrage.
Our democracies are based on respect for human rights,
on recognition, in policy and practice, that the distribution
of national resources is disparate and that all our people
aspire to a decent standard of living, on the creation of
economic and other opportunities for personal
development and on the observance of free and fair
elections under our Constitution.
After the fourth consecutive election victory of 15
June 1998, the New Democratic Party (NDP) Government
of Saint Vincent and the Grenadines, under the pragmatic
and visionary leadership of the Rt. Honourable Sir James
F. Mitchell, reiterates its commitment to these principles,
as we join with the international community in building
a better life for our people in the twenty-first century.
My delegation strongly condemns the recent acts of
terrorism which occurred in Kenya, Tanzania, Northern
Ireland and Cape Town, South Africa. Violence should
never be the way to settle disputes. The deaths of so
many innocent people in such outrageous acts can never
be justified. My delegation therefore urges that all parties
involved must review their policies, settle their disputes
peacefully and use reason instead of the bomb. My
Government fully supports the Good Friday Agreement
brokered by the United States in Northern Ireland. It
provides an acceptable framework for the resolution of
deep-seated, historic differences in that part of the world.
My delegation is very concerned about the illicit
transfer and proliferation of small arms and light weapons
and their accumulation in many countries. These activities
constitute a real threat to national and regional security
and can contribute to the destabilization of States. We
18


urge Member States to cooperate in taking steps to deal
effectively with this increasing problem. My country was
pleased to sign the Inter-American Convention Against the
Illicit Production and Trafficking in Firearms, Ammunition,
Explosives and Other Related Materials, at the Organization
of American States in November 1997. My Government
wishes to express its appreciation for the adoption in 1996,
by the Disarmament Commission, of guidelines in
resolution 46/36 H of 6 December 1991. However, we feel
that there is need for greater urgency in advancing
initiatives to deal with this issue at a global level.
The end of the cold war rekindled aspirations for
lasting peace and prosperity. The dismantling of the Berlin
Wall heightened expectations for a peace dividend.
Unfortunately, the United Nations has to continue utilizing
most of its resources in managing or containing conflicts of
varying origins and intensity in many parts of the world.
The role of the United Nations in the maintenance of
international peace and security has become even more
relevant than before. The situations in Angola, Burundi, the
Democratic Republic of the Congo, the Great Lakes region,
the Western Sahara and the Middle East, among many
others countries, continue to occupy the attention of this
Organization.
We are dismayed that, in spite of the end of cold-war
rivalry, the unfortunate people of Cyprus must continue to
accommodate the division imposed on their country.
As we approach the new millennium, our world is still
threatened by the existence of nuclear weapons and
weapons of mass destruction and the potential for their
further proliferation. The time has come for all countries to
commit themselves to the goal of complete eradication of
weapons of mass destruction. I call for universal support for
the Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-Personnel Mines and on
Their Destruction. The Convention is clear on the total ban
on anti-personnel mines, which have taken the lives of so
many innocent civilians, mostly women and children.
In the nation-States of the Caribbean Community, the
dawn of a new millennium challenges us to assert our
independence and demonstrate our maturity by crafting
creative constitutional arrangements, suited to our particular
historical, cultural and political evolution. We have come
thus far with constitutions moulded for us by colonial
masters. In the era of independence, we have experienced
the shortcomings of these original instruments. Many of our
sister countries have already embarked on this mission, and
the Government and people of Saint Vincent and the
Grenadines are beginning the process of forging a new
constitution for the governance of the country in the
twenty-first century.
As we commemorate the fiftieth anniversary of the
Universal Declaration of Human Rights and the
International Year for Human Rights, we call on Member
States to remember the rights of the 21 million people in
Taiwan. The Republic of China on Taiwan, both
prosperous and democratic, deserves to be readmitted as
a member of the United Nations, even as it pursues the
goal of reunification. It is necessary that the United
Nations provide the forum for discussion that will provide
the framework for the peaceful reunification of both sides
of the Taiwan Strait.
My delegation congratulates the Palestine Liberation
Organization (PLO), for its recent success in obtaining
additional rights and privileges, such as the right to
participate in the debate of the General Assembly and the
right of reply. We hope that this new status will serve to
enhance, rather than adversely affect, the peace talks
between the PLO and Israel. Saint Vincent and the
Grenadines strongly supports the Middle East peace
process and the negotiations which seek the full
implementation of the Oslo accords.
With the changing world environment, the
Organization has assumed new prominence, and there is
renewed hope and high expectations for, as well as new
ideas on, the functioning of the General Assembly and, in
particular, the reform of the Security Council. Let us not
lose momentum in our common quest to give new life to
this Organization.
We repeat our call, made during the Assembly?s
fifty-second session, for an increase in both the permanent
and non-permanent membership of the Security Council.
Japan and Germany deserve their seats as permanent
members, but Latin American and the Caribbean, Africa
and Asia must be given permanent seats, which should be
rotated among aspiring countries in those regions.
There has been much debate on whether new
permanent members should have the same rights as the
old permanent members. There must be no discrimination,
and no two classes of permanent members. As regards the
veto currently held by permanent members, in the opinion
of my delegation, it is time for its abolition. We must be
guided by the key word, “democracy”, as we move to
reform the United Nations.
19


As a member of the Alliance of Small Island States,
Saint Vincent and the Grenadines fully supports initiatives
to protect the environment. The effects of global warming
are of grave concern to small islands like ours, whose
coastal areas may become submerged, and whose protective
coral reefs are at risk of total destruction. Meteorologists
tell us that July 1998 was the hottest month since reliable
records have been kept. We in the Caribbean can hardly
doubt this, given the exceptional heat wave and humidity
which we have experienced this year. Our region also
continues to be battered by more frequent and stronger
hurricanes, as evidenced this year again.
Hurricane Georges has devastated several islands in
the Caribbean, leaving over 300 dead and hundreds of
millions of dollars in damage to infrastructure, homes and
utilities in its wake. The Gulf coast of the United States
mainland has also suffered from the effects of that
hurricane, providing us with a stark reminder that the forces
of nature respect no borders. I take this opportunity to
extend condolences and solidarity to all those who have lost
relatives and loved ones, and to the Governments of the
affected countries. Saint Vincent and the Grenadines, with
its limited resources, has already embarked on a programme
of assistance to our sister countries in the Caribbean, where
we know that each one of us is our brother?s keeper.
The ecologically vulnerable islands and low-lying
coastal States of the Caribbean are subject to all the acute
consequences of urbanization and resource exploitation. We
are exposed to the danger of waste being dumped in our
seas and a rise in sea level as well as other effects of
climate change. There must be a strong commitment to the
reduction in greenhouse emissions. We must carry the
momentum to combat climate change well into the twenty-
first century in order to reduce the danger posed to our
States.
The issue of the sustainable development of small
island developing States involves much more than beaches
and coral reefs. It is about the existence of effective
partnerships between peoples and Governments, and
between developed and developing countries.
It is against this backdrop that we look forward to the
special session to review the Global Conference on the
Sustainable Development of Small Island Developing
States, which is scheduled for 1999. We expect the review
to result in concrete and practical outcomes, and to foster
the requisite political commitment to the process.
Saint Vincent and the Grenadines is a small but
beautiful plural country, striving to maintain its
agricultural, tourism and other service industries in this
era of globalization. We, like so many developing
countries today, suffer from the problems related to
unemployment. We will continue to identify new and
non-traditional areas, such as informatics and financial
services, in order to create opportunities for our people,
particularly our youth.
We must express concern about Draconian
immigration laws and regulations being adopted by an
increasing number of countries. As a region where
emigration has been of historic importance, the Caribbean
could be severely affected by these restrictions. These
stringent immigration policies have led to massive and
summary deportations of immigrants from our region and
other developing countries. Some people face
dehumanizing abuse and death as they try to escape from
poverty by seeking refuge in more developed countries.
I need not emphasize how serious a threat these actions
pose to the social and economic well-being of the peoples
of the Caribbean region.
The United Nations stands at the threshold of a new
millennium. We pray that it continues to perform its
rightful role in addressing the many issues that occupy us
in our everyday lives. We believe that the reforms that we
all desire will build on progress already made in areas of
international cooperation.
Let us work together and give meaning to our
Charter, to save succeeding generations from the scourges
of war, poverty and hunger. Let us reaffirm our faith in
fundamental human rights, the dignity and worth of the
human person and particularly the equal rights of man
and woman, and of nations large and small.





